Citation Nr: 0508566	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  95-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
recurrent lumbar spine pain for the period from February 4, 
1993 through July 2, 2001.

2.  Entitlement to an evaluation in excess of 20 percent for 
recurrent lumbar spine pain for the period beginning on July 
3, 2001.

3.  Entitlement to an initial evaluation in excess of 10 
percent for thoracic spine pain.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1980 and from March 1985 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In the June 1994 rating decision, the RO granted service 
connection for recurrent back pain and assigned a 10 percent 
evaluation as of February 1993.  The veteran appealed the 
assignment of this initial evaluation, and the Board denied 
entitlement to a higher evaluation in a September 1996 
decision.  The veteran appealed this decision to the United 
States Court of Veterans Appeals (as the Court was then 
known), which, in April 1998, vacated the portion of the 
Board's September 1996 decision addressing this issue.  In 
turn, the Board remanded this case back to the RO in 
September 1998 and then denied the veteran's claim in a June 
2000 decision.  Again, this matter was appealed by the 
veteran, and the Court, in November 2000, granted a joint 
motion to vacate the decision.  In October 2001, the Board 
denied an increased evaluation prior to July 3, 2001 but 
granted a 20 percent evaluation as of July 3, 2001.  The 
veteran appealed this decision as well, and, in May 2002, the 
Court granted a joint motion to vacate the October 2001 Board 
decision to the extent that higher evaluations had not been 
assigned for the noted periods.  The Board subsequently 
remanded this matter back to the RO in June 2003.  
Subsequently, in December 2003, the RO granted a separate 10 
percent evaluation for thoracic back pain.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  For the period from February 4, 1993 through September 
12, 1993, the veteran's low back disorder was no more than 
slightly disabling, with minimal limitation of motion, mild 
tenderness, pain, and an absence of sensory deficits.

3.  For the period from September 13, 1993 through August 3, 
2003, the veteran's low back disorder was productive of 
further limitation of forward flexion, with pain on motion 
and a history of tingling and numbness in the lower 
extremities.

4.  Beginning on August 4, 2003, the veteran's low back 
disorder has been productive of flexion limited to 40 
degrees, extension limited to 15 degrees, and functional loss 
due to pain.

5.  The veteran's thoracic spine disorder has been 
characterized by limitation of motion and pain but has not 
been productive of moderate intervertebral disc syndrome or 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for recurrent lumbar spine pain for the period from February 
4, 1993 through September 12, 1999 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).

2.  The criteria for a 20 percent evaluation for recurrent 
lumbar spine pain for the period from September 13, 1999 
through July 2, 2001 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for recurrent lumbar spine pain for the period from July 3, 
2001 through August 3, 2003 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).

4.  The criteria for a 40 percent evaluation for recurrent 
lumbar spine pain for the period beginning on August 4, 2003 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).

5.  The criteria for an initial evaluation in excess of 10 
percent for thoracic back pain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5291 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran VA examinations addressing his disorders.  Also, 
there is no indication of additional medical records, or 
other evidence, that the RO should have obtained at this 
time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in June 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted June 2003 "duty to assist" letter was 
issued subsequent to the appealed rating decision.  However, 
the appealed rating decision was issued in June 1994, more 
than six years prior to enactment of the VCAA.  Moreover, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.



III.  Factual background

In this case, the veteran underwent a VA neurological 
examination of the spine in March 1993.  He reported that his 
spine pain began in the thoracic spine but was now more 
severe in the lumbar spine, with radiation down both legs.  
Also, he noted that there was some associated stiffness and 
spasm, with numbness in the legs.  On examination, there were 
no focal motor abnormalities found in the lower extremities 
and no sensory loss.  Reflexes were symmetrical, and the 
veteran's gait was normal.  He was able to walk on his toes 
and heels and could squat.  Range of motion testing was 
within normal limits.  The examiner diagnosed degenerative 
joint disease with mild scoliosis, with a history of mild 
lumbar pain syndrome.  X-rays of the lumbar and thoracic 
spine taken later that day revealed no abnormalities of the 
vertebrae, discs, or soft tissues.

In March 1993, the veteran underwent a VA orthopedic 
examination.  He reported that he injured his back in 
November 1991 when he was thrown from a pickup truck and 
complained of numbness in both buttocks, going to the 
bilateral posterior thighs, and pain in the same 
distribution.  He also described bilateral heel numbness when 
standing too long.  On examination, he had a normal gait and 
some minimal scoliosis.  Palpation of the thoracic spine was 
normal, with no spasm.  Range of motion testing revealed 
flexion to 105 degrees, extension to 40 degrees, right and 
left lateral flexion to 45 degrees, and right and left 
rotation to 60 degrees.  There was no objective evidence of 
any pain on motion, and the veteran's thighs and calves 
measured equal bilaterally.  Lumbar spine x-rays were within 
normal limits. The examiner diagnosed a history of back pain, 
with x-rays within normal limits, and also noted that the 
veteran had minimal scoliosis.

Based on these findings, the RO, in the appealed June 1994 
rating decision, granted service connection for back pain and 
assigned a 10 percent evaluation, effective from February 4, 
1993.

Also of record are outpatient treatment notes dated from 
February 1993 to October 1994 from Gary Ziegler, M.D.  In a 
treatment note dated in February 1993, Dr. Ziegler stated 
that the veteran was looking for a job and wanted to apply 
for unemployment benefits, but he could not receive such 
benefits unless he was found to be physically fit and able to 
work.  The veteran brought with him some 
x-ray reports of the thoracic and lumbar spine from service 
which indicated mild degenerative joint disease and an MRI 
report which was negative.  He reported no aches or pains in 
the muscles, bones, or joints, and he stated that he had no 
numbness, tingling, or weakness.  The examination was within 
normal limits, except for some very mild tenderness over the 
lower and upper lumbar spine.  The paraspinous muscles 
appeared normal, and deep tendon reflexes, circular motion 
sensation, and cranial nerves two through twelve were all 
within normal limits.  Dr. Ziegler diagnosed mild 
degenerative joint disease and opined that the veteran's only 
limitation would be repetitive heavy lifting or bending.

In a subsequent treatment note, dated in October 1994, the 
veteran reported exacerbations of back pain two to three 
times per year.  He stated that his pain had become worse in 
the previous week, with numbness into the buttocks and legs 
upon sitting for longer than ten minutes.  Also, he indicated 
that there was no radiation of pain or weakness in the 
extremities.  On examination, there was no point tenderness 
over the thoracic or lumbar spine, although there was 
bilateral thoracic and lumbar paraspinal muscle tenderness.  
There was also no appreciable spasm.  On range of motion 
testing, the veteran was able to flex forward to touch his 
toes.  Lateral flexion was to 30 degrees to the right and 
left, and there was good hyperextension of the back with 
minimal discomfort.  There were no sensory deficits to light 
touch, and reflexes and pulses were normal.  Dr. Zigler 
diagnosed an exacerbation of low back pain and degenerative 
joint disease of the thoracic and lumbar spine.

The veteran underwent a private x-ray study in December 1995.  
The thoracic spine was found to have mild to moderate 
degenerative spurring at multiple levels.  The lumbar spine 
was unremarkable.

Private medical records from June 1999 show that the veteran 
was seen on two occasions for complaints of back and 
abdominal pain.  On the first occasion, he was noted to have 
experienced recurrent flare-ups of back pain since a motor 
vehicle accident during service.  He was reported to have 
fallen out of the back of a truck and onto the ground in full 
gear, after which he developed low back pain.  He underwent 
physical therapy and attempted to do some back exercises on a 
regular but fairly consistent basis.  Also, he stated that he 
had occasional flare-ups such as his current episode of pain.  
This was sciatic-type pain that started in his right lower 
lumbar area, extended down his right hip, and went along the 
posterior thigh to the lateral calf.  There had never been 
any episodes of numbness.  His back problem had flared up 
several weeks ago, and he had been placed on light duty at 
work.  On examination, there were no focal defects, and 
straight leg raising was negative.  The assessment was low 
back pain, with right sciatic involvement.  Physical therapy 
was recommended.

At the second June 1999 visit to the private treatment 
provider, there had been no change in the back pain.  
Straight leg raising produced moderate low back discomfort on 
the right side at approximately 30 degrees and on the left 
side at 45 degrees.  The veteran had normal lateral flexion 
of the back without discomfort, and indicated that this 
movement frequently relieved his pain.  There was moderate 
low back pain with forward flexion and more acute back pain 
with hyperextension of the back.  The assessment and plan 
included back pain.  The veteran was informed that the only 
thing that would help relieve his back discomfort was 
physical therapy.

Following a Court remand and a subsequent Board remand, as 
described above, the veteran underwent new VA examinations 
and a social work survey.  At the time of the September 1999 
social work survey, he complained of back pain and some 
abdominal pain.  He noted that he had undergone testing for 
his back problems, but that nothing had been found yet.  
Also, he reported that he worked full time five days per week 
for a propane company as a utility man.  He stated that his 
job included painting propane tanks, doing yard work for his 
employer, answering the office telephone, and accepting 
payments from customers, and he reported that he had worked 
for this company off and on since his discharge from service 
in 1993. Furthermore, he indicated that his back condition 
limited his ability to bend over and caused pain and that 
this condition limited which jobs he could do and had led to 
an overall decrease in his earnings.  

During the September 1999 VA orthopedic examination of the 
spine, the veteran complained of intermittent low back pain.  
He reported that sometimes there was no pain, but a lot of 
lifting, bending, and carrying would produce discomfort and 
pain in the back, as would driving long distances.  He also 
stated that sometimes the pain was aggravated for two or 
three days, at which time he would have to restrict his 
activities.  Additionally, he indicated that his back 
problems involved only his lower back and were worsening, but 
he did not take any medications for his back. 

On examination on September 13, 1999, the veteran walked 
normally, with good posture.  The examination of the thoracic 
spine revealed minimal scoliosis with convexity on the right 
side.  There was no tenderness, and muscle tone was moderate, 
without spasm.  The examination of the lumbar spine revealed 
good muscle tone, with no spasm.  There was no evidence of 
scoliosis or kyphosis in the lumbar area and no tenderness to 
palpation.  Range of motion testing revealed flexion to 70 
degrees, with complaints of pain; extension to 30 degrees; 
right and left lateral flexion to 30 degrees; and right and 
left rotation to 20 degrees.  Both lower limbs were negative 
for any neurological deficiency, and straight leg raising was 
to 65 degrees on both sides, with complaints of back pain.  
Lasegue test was negative on both sides.  An x-ray study of 
the thoracic and lumbar spine was within normal limits.  The 
examiner diagnosed a history of an injury to the back with 
complaint of low back pain.  There was no evidence of 
orthopedic pathology. Clinically, there was no evidence of 
nerve root involvement or disc problems, and there was no 
evidence of scoliosis.  After noting that he had reviewed the 
claims file, the examiner opined that the current severity of 
the back disorder was only subjective complaints.  There was 
no functional loss due to weakness, fatigability, 
incoordination, or pain on movements.  The examiner noted 
that he could not give any opinion with regards to functional 
loss due to repeated use over a period of time, and he could 
not speculate as to any additional impairment during flare-
ups.

In October 1999, the veteran underwent a VA neurological 
examination.  He complained of intermittent tingling and 
numbness of the legs, depending on activity, bending and 
repetitious work and stated that he worked for a propane 
company delivering cylinders, and had pain in the back of the 
legs.  On examination, there was no motor or sensory deficit.  
Reflexes were 3+ bilaterally, and sensory examination was 
intact.  The veteran was scheduled for an EMG and nerve 
conduction studies of both lower extremities to rule out 
radiculopathy, but he was unable to tolerate the test.  The 
examiner diagnosed a history of intermittent tingling and 
numbness of both lower extremities and a history of back 
injury in 1991 in service.  Also, the examiner stated that, 
clinically, there were no neurological deficits.

The veteran underwent a private examination of his back 
disability in March 2000. His usual level of activity 
included heavy lifting at work, and he experienced symptoms 
about three days each week.  His symptoms could be severe, 
and ranged from between a 3 of 10 to a 9 of 10 on a pain 
scale.  The 9 out of 10 occurred when he was very active.  
The symptoms would last from between 20 and 40 minutes, and 
then wax and wane again between one and four hours later.  On 
examination, there was no sensory loss in the thoracic or 
lumbar dermatomes.  There was no midline spinal percussion 
tenderness.  The lumbosacral paraspinal musculature was 
tight, but there were no trigger points.  The lumbar spine 
range of motion was relatively full and pain free, and 
straight leg raising was negative.  Sensory testing of the 
legs was normal, as was manual muscle testing.  The examiner 
stated that this was a neuropathic pain situation, based 
mostly on the veteran's history of stinging or burning type 
pain.  There was also a component of myofascial pain with the 
trigger point located in the right abdomen.

The veteran underwent a private MRI in April 2000.  The 
impression was minimal degenerative changes of the lower 
lumbar facet joints.  Otherwise, the study was negative, with 
the exception of old appearing wedge deformities of the T12 
and L1 vertebral bodies.

A private x-ray study conducted in June 2001 revealed a 
minimally wedged appearance of the L1 vertebral body, with no 
evidence of a fracture or destructive process, and slight 
spondylosis.

In a letter dated July 3, 2001, the veteran's private doctor 
noted that he had experienced daily pain in his thoracolumbar 
junction since 1991.  The doctor reported that a 1994 x-ray 
study showed a wedge deformity and compression fracture.  An 
x-ray study conducted in conjunction with the examination 
showed a minimally wedged appearance of the L1 vertebral 
body, but there was no evidence of fracture or destructive 
process, and slight spondylosis.  The thoracic spine had mild 
osteophyte formation of the vertebral body margins at three 
levels.  There was a minimal wedge appearance at T6 and T7, 
which appear to be longstanding.  The T12 vertebral body was 
normal.  The doctor stated that there was radiographic 
evidence of bony pathology, consistent with mechanism of 
injury of a motor vehicle accident and extension injury and 
compression.  The veteran had clinical evidence of muscle 
spasm and pain on range of motion of the thoracic and upper 
lumbar spine.  The examiner opined that this represented 
objective evidence that there was an injury as a result of 
the 1991 motor vehicle accident, with ongoing problems.

In view of this evidence, the Board, in October 2001, 
increased the veteran's evaluation for recurrent back pain to 
20 percent, albeit only as of July 3, 2001.

Following the Board's most recent remand, the veteran 
underwent a VA spine examination on August 4, 2003.  During 
this examination, he reported that he was working as a 
manager and that this job involved "some" physical 
activity.  He reported constant pain, with some days worse 
than others.  At the most severe, the pain was a 9 out of 10, 
but normally it was more of a 4 or 5 out of 10 in intensity.  
Upon examination, the veteran had good posture.  There was 
mild smooth dorsal kyphosis, without any tenderness.  The 
thoracic spine alignment was normal, and there was no 
evidence of scoliosis or gibbus formation.  The veteran 
complained of vague tenderness in the lower dorsal area and 
upper lumbar region of the spine.  There was no spasm of the 
paravertebral muscles, and the muscle tone was good.  A lower 
back examination revealed normal lumbar lordosis, without 
scoliosis, spasms, or atrophy.  Range of motion testing 
revealed flexion to 40 degrees, extension to 15 degrees, and 
bilateral lateral flexion and rotation to 15 degrees.  Pain 
was noted on flexion and extension.  There was incoordination 
but no weakness or fatigability.  Functional loss due to 
subjective complaint of pain was "manifested," though the 
examiner could not estimate any additional degree of loss of 
functional capacity.  Both lower limbs were negative for any 
neurological deficiency, although the veteran had pain with 
straight leg raising in the supine position.  X-rays revealed 
minimal degenerative changes in the dorsal area in the middle 
section of the spine.  The veteran was unwilling to have an 
MRI conducted.  

In rendering a diagnosis, the examiner noted a history of 
back pain, with subsequent subjective complaint of pain in 
the thoracic and lumbar area of the spine without any 
subjective improvement with treatment.  Currently, there was 
limitation of motion but no neurological deficiencies.  Based 
on a claims file review, the examiner found no residuals of a 
service-related injury to the back at the present time and 
was unable to provide information about additional loss of 
range of motion or additional loss of function of the spine 
during flare-ups or repeated use.

Based on these findings, the RO, in a December 2003 rating 
decision, assigned a separate evaluation of 10 percent for 
thoracic back pain.  This evaluation stems from the original 
grant of service connection and remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

IV.  Low back disorder

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 25, 2003, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003), a 10 percent evaluation 
was warranted for lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation was in order for muscle 
spasm on extreme forward bending or loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation contemplated severe symptoms, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was in order for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

For the period beginning on September 23, 2002, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under these revisions, a 10 percent evaluation is in order 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation may be assigned 
in cases of unfavorable ankylosis of the entire thoracolumbar 
spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

The Board has reviewed the facts of this case and observes 
that the veteran's low back disorder has worsened during the 
pendency of this appeal.  However, the Board finds that this 
worsening occurred at an earlier date than the currently 
assigned evaluations indicate.

Prior to September 13, 1999, the veteran's low back disorder 
was no more than slightly disabling.  Symptoms included 
minimal limitation of motion of the lumbar spine, mild 
tenderness, pain, and an absence of sensory deficits.  Even 
taking into account the veteran's complaints of pain, in view 
of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996) and 
38 C.F.R. §§ 4.40, 4.45, this disability picture equates to a 
10 percent evaluation under the old criteria of both 
Diagnostic Codes 5293 and 5295, the criteria of which are 
noted above.  From this time period, there is also no 
evidence of a vertebral fracture (old Diagnostic Code 5285), 
ankylosis (old Diagnostic Codes 5286 and 5289), or moderate 
limitation of motion (20 percent under old Diagnostic Code 
5292).

The veteran's disability picture worsened beginning with the 
September 13, 1999 VA orthopedic examination, however.  This 
examination showed flexion limited to 70 degrees, with pain 
on motion.  The Board also observes that, in October 1999, 
the veteran was noted to have a history of intermittent 
tingling and numbness of the lower extremities.  These 
symptoms taken together, in view of DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45, equate to moderate loss of motion, though 
not more, under old Diagnostic Code 5292.  As such, a 20 
percent evaluation is warranted as of September 13, 1999.  
The Board has considered whether an even higher evaluation 
was warranted for the period of time from September 13, 1999 
until August 4, 2003, but there is no evidence of a vertebral 
fracture (old Diagnostic Code 5285); ankylosis (old 
Diagnostic Codes 5286 and 5289); severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief (40 percent under old Diagnostic Code 
5293); severe symptoms, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under old 
Diagnostic Code 5295); or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months (40 percent under the new 
provisions of Diagnostic Code 5243).

Finally, the Board has reviewed the veteran's August 4, 2003 
VA examination report.  This examination revealed limitation 
of flexion to 40 degrees and limitation of extension to 15 
degrees.  Pain and incoordination were noted on these 
motions, and the examiner noted an unspecified degree of 
functional loss due to subjective complaints of pain.  These 
symptoms represent moderate loss of motion, further limited 
by functional loss due to pain.  Accordingly, under old 
Diagnostic Code 5292, and in view of DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45, a 40 percent evaluation is warranted.  The 
Board has considered whether an even higher evaluation is 
warranted for the period of time beginning on August 4, 2003, 
but there is no evidence of a vertebral fracture (old 
Diagnostic Code 5285); ankylosis (old Diagnostic Codes 5286 
and 5289, as well as the new general formula for diseases and 
injuries of the spine); pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief (60 percent under old Diagnostic Code 
5293); or incapacitating episodes having a total duration of 
at least six weeks during the past twelve months (40 percent 
under the new provisions of Diagnostic Code 5243).

Overall, the evidence supports a 10 percent evaluation for 
the veteran's low back disorder for the period from February 
4, 1993 through September 12, 1999; a 20 percent evaluation 
from September 13, 1999 through August 3, 2003; and a 40 
percent evaluation as of August 4, 2003.  This determination 
represents a partial grant, as well as a denial for the 
periods of time from February 4, 1993 through September 12, 
1999 and from July 3, 2001 through August 3, 2003.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims for the noted time periods.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

V.  Thoracic spine disorder

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2003), a 10 percent evaluation was warranted for 
moderate or severe limitation of motion of the thoracic 
spine.  This was the maximum available evaluation.  

The Board has considered other sections from the old 
diagnostic criteria to determine whether a higher initial 
evaluation is warranted.  However, the evidence does not 
reflect that the thoracic spine disorder, in and of itself, 
was productive of ankylosis (Diagnostic Code 5288) or 
moderate intervertebral disc syndrome, with recurrent attacks 
(20 percent under Diagnostic Code 5293).  The veteran has 
complained of pain on examination, but this pain was 
described in terms of the entire mid-to-low back and has 
already been contemplated by the Board in assigning increased 
evaluations for his low back disorder.  Accordingly, a higher 
evaluation is not warranted in view of DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45.

As to the revised criteria for evaluating spine disorders, 
the Board notes that the new criteria contemplate the 
thoracolumbar spine, rather than the two separate spine 
sections.  For these criteria to apply, the veteran's two 
evaluations would have to be combined.  As such, if the Board 
were to apply these new criteria, a 20 percent evaluation 
would be assigned, as the veteran has forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees and a combined range of motion of 115 
degrees, and this would be less than the current combined 
evaluation for the low back and thoracic spine under 
38 C.F.R. § 4.25, both before and after the August 4, 2003 
date of increase to a 40 percent evaluation for the low back.  

The Board also notes that there is no evidence showing that 
the thoracic spine is productive of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  As such, an increased evaluation is also 
not warranted under Diagnostic Code 5243.

Overall, there is no schedular basis under any set of 
criteria for an initial evaluation in excess of 10 percent 
for thoracic spine pain.  Given this, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an initial evaluation in excess of 10 
percent for thoracic spine pain, and this claim must be 
denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

VI.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for recurrent lumbar spine pain for the period from 
February 4, 1993 through September 12, 1999 is denied.

A 20 percent evaluation is granted for recurrent lumbar spine 
pain for the period from September 13, 1999 through July 2, 
2001, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to an evaluation in excess of 20 
percent for recurrent lumbar spine pain for the period from 
July 3, 2001 through August 3, 2003 is denied.

A 40 percent evaluation is granted for recurrent lumbar spine 
pain for the period beginning on August 4, 2003, subject to 
the laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for thoracic spine pain is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


